The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-12, 15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raith et al (US 2004/0258063) in view of Hurowitz et al (US 2008/0172285)
Consider claim:

1. Raith teaches the computer-implemented method, comprising: 
sending, by one or more processors, a targeted message  (targeted messages see Raith abstract, paragraphs 4, 24)
receiving, by the one or more processors, an indication of the actual content and the actual format of the targeted message as presented by each of the plurality of mobile computing devices (receipt of outgoing MMS and content coding format recognized see Raith paragraph 37 figure 2 item 100); 
comparing, by the one or more processors, the indication of the actual content and the actual format of the targeted message as presented by each respective mobile computing device of the plurality of mobile computing devices to the intended content or the intended format of the targeted message based on the characteristics of each respective mobile computing device of the plurality of mobile computing devices (comparison corresponds to checking message coding format support by recipient see paragraphs 6, 37 figure 2 items 100, 102); and 
detecting, by the one or more processors, an error associated with the targeted message presented by at least one of the plurality of mobile computing devices based on a discrepancy between the intended content or the intended format of the targeted message to be presented by the at least one of the plurality of mobile computing devices and the actual content or the actual format of the targeted message as presented by the at least one of the plurality of mobile computing devices (detection of transcoding required due to message coding format not being supported by recipient see paragraphs 6, 37 figure 2 item 104, 110) .
Raith lacks a teaching of the message to be presented by a plurality of mobile computing devices wherein one or more of an intended content or an intended format of the targeted message to be presented by each respective mobile computing device of the plurality of mobile computing devices are based on one or more characteristics associated with the respective mobile computing device.  Hurowitz teaches targeting messages to a plurality of mobile computing devices based on characteristics of the devices  (target  audience see paragraph 46).  It would have bee obvious to one of ordinary skill in the art to modify Raith to target the message to a plurality of devices as taught by Hurowitz in order to eliminate the need to create individual messages for each device.
2. Raith in view of Hurowitz teaches the computer-implemented method of claim 1, wherein the one or more characteristics associated with the respective mobile computing device include one or more of: location characteristics, enabled setting characteristics, characteristics of a user of the mobile computing device, network connection status characteristics, battery power or charge characteristics, or operating system characteristics (location used as characteristic see Hurowitz figure 8, items 136, 138).
3. Raith in view of Hurowitz teaches the computer-implemented method of claim 1, wherein one or more of the plurality of mobile computing devices are synthetic mobile computing devices configured to represent physical mobile computing devices having the respective characteristics represented by the respective synthetic mobile computing devices (claimed synthetic device would correspond to user agent, i.e. software application see Raith paragraph 29).
4. Raith in view of Hurowitz teaches the computer-implemented method of claim 1, wherein one or more of the plurality of mobile computing devices are physical mobile computing devices (physical mobile devices see Raith paragraph 4).

7. Raith in view of Hurowitz teaches the computer-implemented method of claim 1, wherein the indication of the actual content and the actual format of the targeted message as presented by each of the plurality of mobile computing devices includes an indication of instructions being executed by each of the mobile computing devices at a time associated with the presenting of the targeted message by each of the plurality of mobile computing devices (claimed instructions correspond to the transcoding required due to message coding format not being supported by recipient see paragraphs 6, 37 figure 2 item 104, 110).
8. Raith in view of Hurowitz teaches the computer-implemented method of claim 1, further comprising: automatically correcting, by the one or more processors, the detected error associated with the targeted message presented by at least one of the plurality of mobile computing devices based on the discrepancy between the intended content or the intended format of the targeted message to be presented by the at least one of the plurality of mobile computing devices and the actual content or the actual format presented by the at least one of the plurality of mobile computing devices (claimed correction corresponds to the transcoding required due to message coding format not being supported by recipient see paragraphs 6, 37 figure 2 item 104, 110).

9. Raith teaches the system, comprising: 
one or more processors (center server corresponds to claimed processor see figure 1 item 12); and a non-transitory program memory communicatively coupled to the one or more processors and storing executable instructions that (stored programming logic see Raith paragraphs 54, 55), when executed by the one or more processors, cause the processors to: 
send a targeted message (targeted messages see Raith abstract, paragraphs 4, 24); 
receive an indication of the actual content and the actual format of the targeted message as presented by each of the plurality of mobile computing devices (receipt of outgoing MMS and content coding format recognized see Raith paragraph 37 figure 2 item 100); 
compare the indication of the actual content and the actual format of the targeted message as presented by each respective mobile computing device of the plurality of mobile computing devices to the intended content or the intended format of the targeted message based on the characteristics of each respective mobile computing device of the plurality of mobile computing devices (comparison corresponds to checking message coding format support by recipient see paragraphs 6, 37 figure 2 items 100, 102); and 
detect an error associated with the targeted message presented by at least one of the plurality of mobile computing devices based on a discrepancy between the intended content or the intended format of the targeted message to be presented by the at least one of the plurality of mobile computing devices and the actual content or the actual format of the targeted message as presented by the at least one of the plurality of mobile computing devices (detection of transcoding required due to message coding format not being supported by recipient see paragraphs 6, 37 figure 2 item 104, 110).
Raith lacks a teaching of the message to be presented by a plurality of mobile computing devices wherein one or more of an intended content or an intended format of the targeted message to be presented by each respective mobile computing device of the plurality of mobile computing devices are based on one or more characteristics associated with the respective mobile computing device.  Hurowitz teaches targeting messages to a plurality of mobile computing devices based on characteristics of the devices  (target  audience see paragraph 46).  It would have been obvious to one of ordinary skill in the art to modify Raith to target the message to a plurality of devices as taught by Hurowitz in order to eliminate the need to create individual messages for each device.
10. Raith in view of Hurowitz teaches the system of claim 9, wherein the one or more characteristics associated with the respective mobile computing device include one or more of: location characteristics, enabled setting characteristics, characteristics of a user of the mobile computing device, network connection status characteristics, battery power or charge characteristics, or operating system characteristics (location used as characteristic see Hurowitz figure 8, items 136, 138).
11. Raith in view of Hurowitz teaches the system of claim 9, wherein one or more of the plurality of mobile computing devices are synthetic mobile computing devices configured to represent physical mobile computing devices having the respective characteristics represented by the respective synthetic mobile computing devices (claimed synthetic device would correspond to user agent, i.e. software application see Raith paragraph 29).
12. Raith in view of Hurowitz teaches the system of claim 9, wherein one or more of the plurality of mobile computing devices are physical mobile computing devices (physical mobile devices see Raith paragraph 4).

15. Raith in view of Hurowitz teaches the system of claim 9, wherein the indication of the actual content and the actual format of the targeted message as presented by each of the plurality of mobile computing devices includes an indication of instructions being executed by each of the mobile computing devices at a time associated with the presenting of the targeted message by each of the plurality of mobile computing devices (claimed instructions correspond to the transcoding required due to message coding format not being supported by recipient see paragraphs 6, 37 figure 2 item 104, 110).
16. Raith in view of Hurowitz teaches the system of claim 9, wherein the executable instructions, when executed by the one or more processors, further cause the processors to: automatically correct the detected error associated with the targeted message presented by at least one of the plurality of mobile computing devices based on the discrepancy between the intended content or the intended format of the targeted message to be presented by the at least one of the plurality of mobile computing devices and the actual content or the actual format presented by the at least one of the plurality of mobile computing devices (claimed correction corresponds to the transcoding required due to message coding format not being supported by recipient see paragraphs 6, 37 figure 2 item 104, 110).

17. Raith teaches the non-transitory computer readable storage medium storing computer-readable instructions (stored programming logic see Raith paragraphs 54, 55) that, when executed by one or more processors (center server corresponds to claimed processor see figure 1 item 12), cause the one or more processors to: 
send a targeted message (targeted messages see Raith abstract, paragraphs 4, 24); 
receive an indication of the actual content and the actual format of the targeted message as presented by each of the plurality of mobile computing devices (receipt of outgoing MMS and content coding format recognized see Raith paragraph 37 figure 2 item 100); 
compare the indication of the actual content and the actual format of the targeted message as presented by each respective mobile computing device of the plurality of mobile computing devices to the intended content or the intended format of the targeted message based on the characteristics of each respective mobile computing device of the plurality of mobile computing devices (comparison corresponds to checking message coding format support by recipient see paragraphs 6, 37 figure 2 items 100, 102); and 
detect an error associated with the targeted message presented by at least one of the plurality of mobile computing devices based on a discrepancy between the intended content or the intended format of the targeted message to be presented by the at least one of the plurality of mobile computing devices and the actual content or the actual format of the targeted message as presented by the at least one of the plurality of mobile computing devices (detection of transcoding required due to message coding format not being supported by recipient see paragraphs 6, 37 figure 2 item 104, 110).
Raith lacks a teaching of the message to be presented by a plurality of mobile computing devices wherein one or more of an intended content or an intended format of the targeted message to be presented by each respective mobile computing device of the plurality of mobile computing devices are based on one or more characteristics associated with the respective mobile computing device.  Hurowitz teaches targeting messages to a plurality of mobile computing devices based on characteristics of the devices  (target  audience see paragraph 46).  It would have been obvious to one of ordinary skill in the art to modify Raith to target the message to a plurality of devices as taught by Hurowitz in order to eliminate the need to create individual messages for each device.
18. Raith in view of Hurowitz teaches the non-transitory computer readable storage medium of claim 17, wherein the one or more characteristics associated with the respective mobile computing device include one or more of: location characteristics, enabled setting characteristics, characteristics of a user of the mobile computing device, network connection status characteristics, battery power or charge characteristics, or operating system characteristics (location used as characteristic see Hurowitz figure 8, items 136, 138) .
20. Raith in view of Hurowitz teaches the non-transitory computer readable storage medium of claim 17, wherein the executable instructions, when executed by the one or more processors, further cause the processors to: automatically correct the detected error associated with the targeted message presented by at least one of the plurality of mobile computing devices based on the discrepancy between the intended content or the intended format of the targeted message to be presented by the at least one of the plurality of mobile computing devices and the actual content or the actual format presented by the at least one of the plurality of mobile computing devices (claimed correction corresponds to the transcoding required due to message coding format not being supported by recipient see paragraphs 6, 37 figure 2 item 104, 110).

Allowable Subject Matter
Claims 5, 6, 13, 14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


5. The nearest prior art as shown in Raith and Hurowitz fail to teach the  computer-implemented method of claim 4, further comprising: capturing, by one or more cameras, at a time associated with the presenting of the targeted message, images of the screens of the one or more physical mobile computing devices; and wherein the indication of the actual content and the actual format of the targeted message as presented by each of the plurality of mobile computing devices includes the images of the screens of the one or more physical mobile computing devices captured at the time associated with the presenting of the targeted message.
6. The nearest prior art as shown in Raith and Hurowitz fail to teach the computer-implemented method of claim 1, wherein the indication of the actual content and the actual format of the targeted message as presented by each of the plurality of mobile computing devices includes a screen capture of the targeted message as presented by each of the plurality of mobile computing devices.

13. The nearest prior art as shown in Raith and Hurowitz fail to teach the system of claim 12, wherein the executable instructions, when executed by the one or more processors, further cause the processors to: capture, at a time associated with the presenting of the targeted message, images of the screens of the one or more physical mobile computing devices; and wherein the indication of the actual content and the actual format of the targeted message as presented by each of the plurality of mobile computing devices includes the images of the screens of the one or more physical mobile computing devices captured at the time associated with the presenting of the targeted message.
14. The nearest prior art as shown in Raith and Hurowitz fail to teach the system of claim 9, wherein the indication of the actual content and the actual format of the targeted message as presented by each of the plurality of mobile computing devices includes a screen capture of the targeted message as presented by each of the plurality of mobile computing devices.

	

19. The nearest prior art as shown in Raith and Hurowitz fail to teach the non-transitory computer readable storage medium of claim 17, wherein the indication of the actual content and the actual format of the targeted message as presented by each of the plurality of mobile computing devices includes a screen capture of the targeted message as presented by each of the plurality of mobile computing devices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887